Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 1 of 7 Page ID #:611



    1   Alfred (AJ) Fluehr, Esq.
    2
        aj@francisalexander.com
        FRANCIS ALEXANDER, LLC
    3   280 N. Providence Rd., Suite 1
    4   Media, PA 19063
        Tel: (215) 341-1063
    5   Fax: (215) 500-1005
    6   Attorneys for Plaintiffs

    7   Glen L. Kulik, Esq. (SBN 082170)
    8   gkulik@kgswlaw.com
        David A. Bernardoni, Esq. (SBN 228155)
    9   dbernardoni@kgswlaw.com
   10   KULIK GOTTESMAN SIEGEL & WARE LLP
        15303 Ventura Blvd., Suite 1400
   11   Sherman Oaks, CA 91403
   12   Tel: (310) 557-9200
        Fax: (310) 557-0224
   13   Attorneys for Plaintiffs
   14
                             UNITED STATES DISTRICT COURT
   15                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   16
        William Smith;                           No.: 2:19-cv-02507-PA
   17   Brian Clover;
        Scott McCulloch
   18          Plaintiffs
                          v.                     JOINT RULE 26(F) REPORT FOR
   19                                            SCHEDULING CONFERENCE set for
        Abel M. Tesfaye et al.,
   20                                            November 4, 2019, at 10:30 am
               Defendants.
   21                                                 Courtroom of the Honorable
   22                                                      Percy Anderson,
                                                      United States District Judge
   23

   24

   25

   26

   27

   28

                                             1
                                   JOINT RULE 26(F) REPORT
Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 2 of 7 Page ID #:612



    1                             JOINT RULE 26(F) REPORT
    2         Pursuant to Fed. R. of Civ. Proc. 26(f), plaintiffs William Smith, Brian
    3   Clover, and Scott McCulloch (“Plaintiffs”), and defendants Abel M. Tesfaye, Jason
    4   Quenneville, Ahmed Balshe, Wassim Salibi, The Weeknd XO, LLC, The Weeknd
    5   XO, Inc., The Weeknd XO Music, ULC, DaHeala & Co., LLC, SAL & CO
    6   Management LP, Sal & Co LP, XO&Co., Inc., UMG Recordings, Inc., Universal
    7   Music Group, Inc., Universal Music Publishing, Inc., Universal Music Corporation,
    8   Kobalt Music Publishing America, Inc., erroneously sued as Kobalt Songs Music
    9   Publishing, Inc., Warner Chappell Music, Inc., WB Music Corp., Songs Music
   10   Publishing LLC, also sued as Songs of SMP, and Artist Nation Management Group,
   11   Inc. (“Defendants”), submit the following joint pretrial report in accordance with
   12   FRCP 26(f) and the Court’s Order setting a scheduling conference.
   13   I.    BRIEF SUMMARY OF THE CASE
   14         In their First Amended Complaint (Doc. 66), Plaintiffs assert claims for direct,
   15   contributory, and vicarious copyright infringement, an accounting, constructive
   16   trust, and unjust enrichment, and allege that Defendants and additional defendants
   17   who have not yet appeared in this action copied Plaintiffs’ song “I Need to Love”,
   18   without authorization, to create the song “A Lonely Night.” Plaintiffs allege that
   19   Defendants had access to the song by and through Plaintiffs’ publisher, Universal
   20   and its entities, which Plaintiff contend is also the company which is distributing the
   21   “A Lonely Night” and allegedly works with/employs several of the songwriting
   22   defendants. Plaintiffs also allege that the songs are strikingly similar to establish
   23   access, as well as substantially similar entitling them to substantial infringement
   24   damages.
   25         Defendants have filed a Motion to Dismiss all of the First Amended
   26   Complaint’s claims other than the first claim for direct copyright infringement, and
   27   that Motion is set for hearing on November 18, 2019 (Doc. 67). Defendants further
   28   dispute Plaintiffs’ claims, and contend that those involved in the creation of “A

                                                  2
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 3 of 7 Page ID #:613



    1   Lonely Night” did not have access to Plaintiffs’ unpublished United Kingdom work,
    2   and that there are no musicologically significant similarities between Plaintiffs’ “I
    3   Need to Love” and “A Lonely Night.”
    4   II.    SHORT SYNOPSIS OF THE PRINCIPAL ISSUES IN THE CASE
    5          Plaintiffs and Defendants presently believe that the following are the principal
    6   issues in the case:
    7          (a)   Plaintiffs’ claimed creation and ownership of “I Need to Love.”
    8          (b)   Whether those involved in the creation of “A Lonely Night” had access
    9                to Plaintiff’s “I Need to Love.”
   10          (c)   Whether “A Lonely Night” and “I Need to Love” are strikingly similar.
   11          (d)   Whether “A Lonely Night” and “I Need to Love” are substantially
   12                similar.
   13          (e)   Whether “A Lonely Night” was created independently of “I Need to
   14                Love.”
   15          (f)   If Plaintiffs prove copyright infringement, what portion of defendants’
   16                respective profits, if any, are attributable to the alleged infringement,
   17                and the factors to be taken into consideration in apportioning profits
   18                under the Copyright Act.
   19          (g)   If Plaintiffs prove copyright infringement, then what Plaintiffs’ are
   20                owed as actual damages due to the infringement.
   21   III.   PLEADING AMENDMENTS
   22          At this point in time there are no contemplated pleading amendments.
   23   However, several parties are due to respond or answer Plaintiffs’ First Amended
   24   Complaint, and Plaintiffs do not know what they will allege, amendments may be
   25   requested.
   26   IV.    ISSUES TO BE DETERMINED BY MOTION
   27          The parties are discussing a potential early discovery dispute that they will
   28   attempt to resolve without the need of Court intervention.

                                                   3
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 4 of 7 Page ID #:614



    1   V.    PROPOSED SCHEDULE OF DISCOVERY
    2         Plaintiffs and Defendants have agreed to exchange initial disclosures by
    3   November 4, 2019.
    4         Plaintiffs anticipate taking the depositions of all defendants, including those
    5   who have not yet appeared, and anticipate completing those depositions in January-
    6   February 2020. Plaintiffs anticipate that Defendants responses to Plaintiffs’ written
    7   discovery and Defendants’ deposition testimony will identify additional documents
    8   and witnesses.      Accordingly, Plaintiffs anticipate serving additional written
    9   discovery and deposing additional witnesses, who may be located outside the
   10   country, and anticipate completing discovery in May 2020.
   11         Now that the hold on discovery is lifted, Defendants will serve written
   12   discovery directed to Plaintiffs and anticipate that first wave of written discovery
   13   will be completed by December 15, 2019.
   14         Defendants anticipate taking the depositions of Plaintiffs in January 2020.
   15         Defendants anticipate that Plaintiffs’ responses to Defendants’ written
   16   discovery and Plaintiffs’ deposition testimony will identify additional documents
   17   and witnesses.    Accordingly, Defendants anticipate serving additional written
   18   discovery and deposing additional witnesses, who may be located outside the
   19   country, and anticipate completing discovery in February to May 2020.
   20         Keeping in mind the foregoing and that defendants named in Plaintiffs’ First
   21   Amended Complaint have not yet appeared in this action, Plaintiffs and Defendants
   22   propose the following schedule of discovery.
   23             Fact Discovery Cut-Off: June 26, 2020
   24             Initial Expert Report Deadline: July 10, 2020
   25             Rebuttal Expert Report Deadline: July 31, 2020
   26             Expert Deposition Deadline: August 21, 2020
   27

   28

                                                  4
                                      JOINT RULE 26(F) REPORT
Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 5 of 7 Page ID #:615



    1   VI.   PROPOSED DISPOSITIVE MOTION DEADLINE
    2         The parties propose September 28, 2020 as the deadline for hearing
    3   dispositive motions.
    4         Defendants believe that Plaintiffs’ claim of access, substantial similarity, and
    5   striking similarity may be determined by motion pursuant to Rule 56.
    6   VII. PRETRIAL CONFERENCE AND JURY TRIAL DATES, AND LENGTH
    7         The parties propose October 26, 2020 as the pretrial conference date,
    8   November 17, 2020 as the start of a jury trial, and anticipate five to seven days will
    9   be needed.
   10   VIII. SETTLEMENT EFFORTS AND MEDIATION
   11         Counsel for Plaintiffs and Defendants have extensively discussed settlement.
   12   Plaintiffs have asked for information as to the income that the song “A Lonely
   13   Night” has generated, so that Plaintiffs can evaluate the worth of the case for
   14   settlement purposes. Defendants have provided information and the parties are
   15   discussing Plaintiffs’ requests for additional information and, to that end, the terms
   16   of a Stipulated Protective Order. Counsel will continue to strive to resolve the case.
   17         In the meantime, Plaintiffs respectfully propose ADR option no. 2, an attorney
   18   mediator from the Court’s panel, as the mediation method, while Defendants
   19   propose ADR option no. 3, namely private mediation.
   20   IX.   ADDING OF PARTIES
   21         At this point in time, the parties do not anticipate adding additional parties.
   22   X.    OTHER ISSUES AFFECT MANAGEMENT OF CASE
   23         As the Court knows, several defendants were ordered to be served via the
   24   California Secretary of State or by publication. The parties are currently waiting for
   25   their responses to the Complaint.
   26   XI.   PROPOSALS REGARDING SEVERANCE AND BIFURCATION
   27         At this time, Plaintiffs do not see this as an issue or something that is
   28   necessary as it would increase the complexity and cost of the case unreasonably, and

                                                   5
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 6 of 7 Page ID #:616



    1   no exceptional circumstances present themselves here which would warrant such a
    2   step.
    3           Defendants believe that liability and remedies should be bifurcated insofar as
    4   a determination that there is no liability would avoid the time, effort, and
    5   expenditure of judicial resources regarding Plaintiffs’ claimed remedies.
    6   XII. COMPLEXITY OF THE CASE
    7           Counsel for Plaintiffs and Defendants agree that this action is not “complex”
    8   and does not require utilization of any of the procedures of the Manual for Complex
    9   Litigation.
   10

   11

   12   Respectfully Submitted,
   13                                          FRANCIS ALEXANDER, LLC
   14
                                               /s/ AJ Fluehr
                                               Alfred (AJ) Fluehr, Esq.
   15                                          aj@francisalexander.com
   16                                          280 N. Providence Rd., Suite 1
                                               Media, PA 19063
   17                                          Tel: (215) 341-1063
   18                                          Fax: (215) 500-1005
                                               Law Firm/Lawyers for Plaintiffs
   19                                          /d/ October 21, 2019
   20

   21   Dated: October 21, 2019                ________________________
                                               Peter Anderson, Esq.
   22                                          Nicolette Vairo, Esq.
                                               DAVIS WRIGHT TREMAINE LLP
   23                                          Attorneys for Defendants
                                               ABEL M. TESFAYE,
   24                                          UNIVERSAL MUSIC GROUP, INC.,
                                               UMG RECORDINGSs, INC.,
   25                                          UNIVERSAL MUSIC PUBLISHING, INC.,
                                               UNIVERSAL MUSIC CORPORATION,
   26                                          KOBALT MUSIC PUBLISHING AMERICA
                                               INC., WARNER CHAPPELL MUSIC, INC.,
   27                                          WB MUSIC CORP., SONGS MUSIC
                                               PUBLISHING, LLC, JASON
   28                                          QUENNEVILLE, AHMED BALSHE,
                                               WASSIM SALIBI, THE WEEKND XO,
                                                   6
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-02507-PA-MRW Document 68 Filed 10/21/19 Page 7 of 7 Page ID #:617



    1                                    LLC, THE WEEKND XO, INC., THE
                                         WEEKND XO MUSIC, ULC, DAHEALA &
    2                                    CO., LLC, SAL & CO MANAGEMENT LP,
                                         SAL & CO LP, and XO&CO., INC.
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            7
                                  JOINT RULE 26(F) REPORT
